FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 03-30281
                Plaintiff-Appellee,          D.C. No.
               v.                        CR-01-00149-A-
DANIEL CARSON LEWIS,                           JWS
             Defendant-Appellant.
                                           OPINION

    On Remand from the United States Supreme Court

                 Filed September 1, 2005

  Before: Cynthia Holcomb Hall, Andrew J. Kleinfeld, and
           Kim McLane Wardlaw, Circuit Judges.

                  Opinion by Judge Hall


                        COUNSEL

Teresa S. Ridle and Rebecca S. Copeland, Patton Boggs, LLP,
Anchorage, Alaska, for the defendant-appellant.




                           12077
12078              UNITED STATES v. LEWIS
Karen Loeffler, Assistant United States Attorney, Anchorage,
Alaska, for the plaintiff-appellee.


                         OPINION

HALL, Senior Circuit Judge:

   We considered this case in July of 2004 and we affirmed
the convictions and the sentence. United States v. Lewis, No.
03-30281, 111 Fed.Appx. 876 (9th Cir. Sept. 24, 2004). The
Supreme Court granted certiorari, and vacated the decision
and remanded the case to us in light of United States v.
Booker, 125 S. Ct. 738 (2005). Lewis v. United States, 125
S. Ct. 1404 (2005). Because Petitioner did not challenge his
sentence on Sixth Amendment grounds in the district court,
we grant a limited remand pursuant to United States v. Ame-
line, 409 F.3d 1073 (9th Cir. 2005) (en banc). See United
States v. Moreno-Hernandez, No. 03-30387, 2005 WL
1964483, at *8 (9th Cir. August 17, 2005) (holding that “de-
fendants are entitled to limited remands in all pending direct
criminal appeals involving unpreserved Booker error, whether
constitutional or nonconstitutional.”).

  REMANDED.